Citation Nr: 9919378	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-33 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the initial assignment of a 10 percent disability 
rating for anxiety disorder was proper.

2.  Whether the initial assignment of a 10 percent disability 
rating for fibromyalgia was proper.

3.  Whether the initial assignment of a 10 percent disability 
rating for a right great toe injury with degenerative joint 
disease was proper.  

4.  Whether the initial assignment of a 10 percent disability 
rating for low back strain was proper.  

5.  Whether the initial assignment of a 0 percent disability 
rating for prostatitis/epididymitis was proper.  

6.  Entitlement to service connection for herpes.

7.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In his December 1997 appeal, the veteran withdrew from 
consideration the appeal concerning the bilateral inguinal 
hernia repair.  

The issues concerning the propriety of the initial 
assignments of disability ratings for anxiety disorder, 
fibromyalgia, a right great toe injury, low back strain, and 
prostatitis/epididymitis are addressed in the REMAND portion 
of the decision.  

The veteran has appealed the initial disability rating 
assigned by the RO for the several disabilities listed above.  
The Board construes from his continued disagreement with 
those ratings an implied claim for increased ratings for each 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (an appeal from an initial rating is a distinct claim 
from a claim for an increased rating); AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  These claims for 
increased ratings have not been adjudicated by the agency of 
original jurisdiction and are therefore returned to the RO 
for the necessary development and adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's enlistment examination is negative for any 
mention of herpes.

3.  Medical records reflect the outbreak and treatment of 
herpes in service; he presently has no signs of herpes.

4.  There is no competent medical evidence of a nexus between 
the veteran's current diagnosis of allergic rhinitis and his 
period of active military service or some incident thereof.  


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for herpes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  

2.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service medical record dated in May 1994 noted that herpes 
simplex virus (HSV) was active now on the dorsal penis.  The 
assessment included HSV/ ? intermittent prostatitis vs. 
epididymitis.  The technician did not order any laboratory 
studies.  Several antibiotics were prescribed..  On the 
report of medical history accompanying the December 1994 
retirement physical examination, the veteran denied any 
history of hay fever or sinusitis.  In February 1995, the 
veteran reported to emergency room with two-day history of 
sinus drainage and tenderness.  Examination revealed 
bilateral sinus tenderness.  The assessment was sinusitis.  
He was given antibiotics.  The veteran returned about one 
week later in February.  He was very congested, with slight 
eye pressure, sneezing, itchy eyes, and dark yellow nasal 
discharge.  The assessment was continuing sinus infection 
with allergic rhinitis.  He was given additional medications.  
Several days later in March 1995, the veteran returned with a 
primary concern of ear pressure.  He also had green nasal 
discharge and was coughing up a green substance.  The 
assessment was continued upper respiratory infection versus 
sinusitis versus some allergic component.  The veteran 
thought he should be better already since had taken 
medication for 10 days.  Other possibilities included 
bronchitis or pneumonia.  His medication was changed to 
erythromycin.  

The veteran filed his original claim for disability 
compensation in June 1996, about one year after his 
separation from service, alleging service connection for 
multiple disorders, including sinusitis and herpes.  

In connection with this claim, the veteran was afforded a VA 
general medical examination in July 1996.  He reported a 
history of sexually transmitted disease.  On examination, 
there were no skin lesions or rashes.  He indicated that he 
had chronic sinus congestion that had improved since he moved 
to the area.  The diagnosis included history of sexually 
transmitted disease, to include herpes, and resolved 
sinusitis.   

In his February 1997 notice of disagreement, the veteran 
stated that he did not know the exact date he was diagnosed 
as having herpes.  However, he was treated on several 
occasions for the virus, with his last treatment in 1994.  In 
the December 1997 substantive appeal, he further explained 
that he had outbreaks at least every other month.  The 
outbreaks were usually brought on by stress.  In addition, 
the veteran stated in his appeal that he was seeking service 
connection for sinusitis/chronic allergic rhinitis.  The 
disorder was first manifest in 1995 in New Mexico due to the 
high pollen count.  The doctor told him that the problem 
affected most people after about two years in the area and 
that he had trouble keeping medication for it in stock.  
Since that time, the veteran was unable to clean a dusty room 
or mow the grass without taking medication first, and even 
then he had symptoms.  Certain times of the year were very 
difficult and required medication to function outdoors.  

The RO obtained the veteran's VA outpatient treatment records 
from March 1996 to February 1998.  In April 1997, the veteran 
reported having allergy signs and symptoms, though there were 
none at the time.  Examination was negative for erythema, 
drainage, or sinus tenderness.  The diagnosis was allergic 
rhinitis.  A nasal spray was prescribed.  None of the records 
contained complaints or objective findings related to herpes.  

The veteran was afforded another VA general medical 
examination in June 1998.  He did not report any complaints 
related to sinusitis or similar problems or to herpes.  The 
examiner noted no objective findings related to either 
claimed disorder. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


Herpes

As a preliminary matter, the Board finds that this claim is 
not well grounded because there is no competent medical 
evidence of a nexus between the current diagnosis and the in-
service complaints.  Epps, 126 F.3d at 1468.  Specifically 
neither of the VA general medical examination reports nor the 
VA outpatient records shows any opinion linking some current 
disorder to service.  The veteran did receive treatment in 
service for a rash on the penile shaft; and while the 
technician termed it herpes simplex virus, no laboratory 
studies were performed to confirm the findings, and the final 
diagnosis included other possibilities.  The veteran has 
stated that his last treatment was in 1994; however, he 
alleges outbreaks on a bi-monthly basis.  Moreover, the Board 
observes that the June 1998 VA examination report does not 
contain any claimed history or objective evidence of a herpes 
simplex problem.      

The veteran's asserts that, since his problems in service in 
1994, he has had outbreaks bi-monthly.  The veteran is 
competent to describe his symptoms.  Savage, 10 Vet. App. at 
495.  However, as a lay person, he is not competent to opine 
whether any current disorder is related to the alleged herpes 
simplex reflected in service medical records.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

Sinusitis

VA outpatient medical records show a diagnosis of allergic 
rhinitis in April 1997.  The service medical records revealed 
one instance of sinus problems in service in February 1995, 
variously diagnosed as sinusitis, sinus infection with 
allergic rhinitis, and upper respiratory infection, with 
possible diagnoses of bronchitis and pneumonia.   

However, the Board finds that the veteran's claim is not well 
grounded because there is no competent medical evidence of a 
nexus between the current diagnosis and the in-service 
complaints.  Epps, 126 F.3d at 1468.  Specifically neither of 
the VA general medical examination reports nor the VA 
outpatient records shows any opinion linking some current 
disorder to service.  Moreover, the Board observes that the 
June 1998 VA examination report does not contain any claimed 
history or objective evidence of sinus problems.      

The Board acknowledges the veteran's assertions that, since 
his problems in service in 1995, he required medication at 
certain times of the year or before engaging in activities 
such as mowing the lawn.  The veteran is competent to 
describe his symptoms.  Savage, 10 Vet. App. at 495.  
However, as a lay person, he is not competent to opine 
whether any current disorder is related to the instance of 
sinus problems reflected in service medical records.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

Conclusion

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for sinusitis or herpes simplex virus.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claims.  Epps, 
126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for sinusitis or herpes simplex virus, he should 
submit medical evidence showing that he is currently 
diagnosed as having a disorder that is in some way related to 
his period of active military service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80.  Specifically, he 
is free to present copies of his service medical records to a 
physician to obtain such an opinion.


ORDER

Entitlement to service connection for herpes is denied.

Entitlement to service connection for sinusitis is denied. 


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id. 

In this case, in a September 1996 rating decision, the RO 
awarded service connection for anxiety disorder at 10 
percent, fibromyalgia at 10 percent, a right great toe injury 
with degenerative joint disease at 0 percent, low back strain 
at 0 percent, and prostatitis/epididymitis at 0 percent, 
effective from June 1995, the day after the veteran's 
separation from service.  The veteran appealed that decision.  
In a September 1998 rating decision, the RO increased to 10 
percent the ratings for a right great toe injury and low back 
strain, effective from June 1995.  The Board therefore 
construes those ratings as the originally assigned ratings.  

From a review of the claims folder, it is unclear whether the 
RO, as required by Fenderson, considered the possibility of 
staged ratings and properly advised the veteran of the laws 
and regulations pertinent to the appeal of an initially 
assigned disability rating.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the propriety of the initially 
assigned ratings for anxiety disorder, 
fibromyalgia, a right great toe injury 
with degenerative joint disease, low back 
strain, and prostatitis/epididymitis.  
The RO should afford the veteran 60 days 
in which to perfect his appeal and to 
make comments on specific items in the 
statement of the case.  

2.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim.  Proper notice of 
any readjudication should be forwarded to 
the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

